           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
JAMES KOPPEL,                       )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                        No. 20-cv-11479-LTS
                                    )
WILLIAM MOSES,                      )
                                    )
      Defendant.                    )
____________________________________)

                         ANSWER AND AFFIRMATIVE DEFENSES

          Defendant William Moses (“Moses”) submits the following answer to the numbered

paragraphs contained in the complaint of plaintiff James Koppel (“Koppel”). To the extent that

Koppel alleges facts in the titles or section headings in Koppel’s complaint (a. through g.), they

are hereby denied.

          1.    Moses states that he is without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations contained in paragraph 1 of Koppel’s complaint

and therefore denies them.

          2.    Moses denies the first sentence of paragraph 2 of Koppel’s complaint. Moses

admits that he has known Koppel since 2015 and otherwise denies the allegations contained in

the second sentence of paragraph 2.

          3.    Moses states that he is without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations contained in Paragraph 3 of Koppel’s complaint

and therefore denies them.



3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 2 of 14




          4.   Moses states that he is without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations contained in Paragraph 4 of Koppel’s complaint

and therefore denies them.

          5.   Moses states that he is without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations contained in Paragraph 5 of Koppel’s complaint

and therefore denies them.

          6.   Admitted.

          7.   The first sentence of paragraph 7 is denied. As to the second sentence, Moses

admits that Koppel expressed interest in being Moses’s roommate and otherwise denies the

allegations contained in the second sentence of paragraph 7 of Koppel’s complaint. Moses denies

the third sentence of paragraph 7.

          8.   As to the first sentence of paragraph 8, Moses denies that the Student Information

Processing Board (“SIPB”) is an “informal organization sponsored by” the university, and states

that SIPB is in fact a formally registered student organization the Massachusetts Institute of

Technology. Further answering, Moses admits that SIPB receives direct funding from MIT. The

second sentence, concerning the purposes of SIPB, is admitted, but Moses further states that

SIPB’s purposes include providing MIT students and affiliates access and advocacy on

computing-related matters. SIPB offers talks, classes for and without credit, and computing

infrastructure, and offers answers to computing questions.

          9.   The first sentence of paragraph 9 is admitted. The second sentence is admitted,

except that Moses states that SIPB membership and participation in its activities is limited to

MIT affiliates. As to the third sentence, Moses admits that SIPB members share an interest in

computer science and that there is worldwide use of some of SIPB’s resources, and otherwise




3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 3 of 14




Moses lacks knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in third sentence of paragraph 9.

          10.   Moses admits that SIPB is an extracurricular computer science club at MIT, and

otherwise lacks knowledge or information sufficient to form a belief as to the truth or falsity of

any remaining factual allegations contained in paragraph 10.

          11.   Moses admits that SIPB is an extracurricular computer science club at MIT, and

otherwise lacks knowledge or information sufficient to form a belief as to the truth or falsity of

any remaining factual allegations contained in paragraph 11.

          12.   The first sentence of paragraph 12 is admitted. Moses lacks knowledge or

information sufficient to form a belief as to the truth or falsity of the second sentence of

paragraph 12.

          13.   Admitted.

          14.   The first sentence of paragraph 14 is admitted. As to the second sentence, Moses

denies that “significant participation and contributions to SIPB” is the only consideration for

election to keyholder, and otherwise admits the second sentence of paragraph 14.

          15.   Moses admits that SIPB keyholders are elected by existing student keyholders.

The remainder of paragraph 15 is admitted.

          16.   Moses lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in the first four sentences of paragraph 16, and therefore

denies them. As to the fifth sentence, Moses lacks knowledge or information sufficient to form a

belief as to the truth or falsity of the statements concerning the number of hours Koppel spent on

SIPB activities, and denies said sentence to the extent it implies that any particular number of

hours qualifies a SIPB member for election as a keyholder.




3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 4 of 14




          17.   The first sentence of paragraph 17 is admitted. As to the second sentence, Moses

admits that as of February 27 he had recently been elected chair of SIBP, and previous to that

election had been a member of the executive committee, and otherwise denies the allegations

contained in the second sentence of paragraph 17.

          18.   Admitted.

          19.   Moses admits that he informed plaintiff that reports of the nature referenced in the

first sentence of paragraph 19 had been received by the SIPB executive committee, and

otherwise denies the allegations contained in the first sentence of paragraph 19. The second

sentence is admitted except that Moses states that he told Koppel that SIPB members, as opposed

to SIPB keyholders, had made the reports. As to the remainder of paragraph 19, Moses admits

that he did not provide specific information to Koppel concerning the nature of the reports, and

otherwise denies the allegations contained in the last four sentences of paragraph 19.

          20.   Moses admits that he did not disclose to Koppel the identities of persons who had

reported that Koppel had made them uncomfortable, and otherwise denies the allegations

contained in paragraph 20 of Koppel’s complaint.

          21.   Moses admits that he told Koppel he became aware of some of the reports

approximately three weeks before February 27, and otherwise denies the first sentence of

paragraph 21. Moses denies the second sentence of paragraph 21 to the extent it implies that he

characterized the reports about Koppel as involving “offenses,” and admits that he did not state

how many reports were involved and what time periods they covered.

          22.   Denied; further answering, Moses states that he asked Koppel to voluntarily

disengage from SIPB, and Koppel agreed to do so.

          23.   Denied.




3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 5 of 14




          24.   Denied.

          25.   Moses admits that the executive committee of SIPB declined to agree to keep

private the fact that the executive committee had asked Koppel to refrain from participating in

the group, and otherwise denies the allegations contained in the first sentence of paragraph 25.

Moses admits that Koppel said that he would no longer use SIPB resources and otherwise denies

the allegations contained in the second sentence of paragraph 25. The third sentence is denied.

          26.   Moses admits that he sent an email on March 2, 2020 on behalf of the executive

committee of SIPB, and otherwise denies the allegations contained in the first sentence of

paragraph 26. The second sentence of paragraph 26 is denied.

          27.   The first sentence of paragraph 27 is admitted. As to the second sentence, Moses

admits that Koppel’s counsel communicated with counsel at MIT and otherwise denies the

allegations contained in the second sentence. The third sentence is denied.

          28.   Moses admits that he sent an email on March 12, 2020 on behalf of the executive

committee of SIPB, the text of which Koppel’s counsel had reviewed, edited, and largely

approved, and otherwise denies the allegations contained in the first sentence of paragraph 28 of

Koppel’s complaint. The second sentence of paragraph 28 is admitted. As to the third sentence,

Moses admits that the email clarified certain matters addressed in the March 2 email, admits that

the email was sent as a “reply” to the March 2 email, and otherwise denies the allegations

contained in the third sentence of paragraph 28 of Koppel’s complaint. As to the fourth sentence,

Moses denies that the March 2 statement is defamatory, and further states that the sentence refers

to a document that speaks for itself and no further answer is required.




3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 6 of 14




          29.   Moses admits that he sent a second, standalone email on behalf of the executive

committee of SIPB on March 12, which document speaks for itself, and denies the remainder of

the allegations contained in paragraph 29 of Koppel’s complaint.

          30.   The first two sentences of paragraph 30 are denied. Moses states that he is without

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

contained in the third sentence of paragraph 30 of Koppel’s complaint and therefore denies them.

The fourth sentence is denied.

          31.   The first sentence of paragraph 31 is denied. Moses denies that the March 2 or 12

emails constitute “public notice,” deny that the emails constituted “expulsion of a member” of

SIPB, and admits that no written rule of SIPB applied to the emails.

          32.   The first sentence of paragraph 32 is denied. As to the second sentence, Moses

states that it references a document that speaks for itself, and denies all allegations that

incorrectly characterize the text of the document. Moses is without knowledge or information

sufficient to form a belief as to the truth or falsity of the statements contained in the third

sentence of paragraph 32 and therefore denies them. Moses states that the fourth and fifth

sentences state conclusions based on a document that speaks for itself, and Moses denies all

allegations that incorrectly characterize the text of the referenced document. Further answering,

Moses denies that Koppel was subjected to “discipline” by SIPB.

          33.   Moses states that the first sentence of paragraph 33 states only conclusions based

on a document that speaks for itself, and no further answer is required; to the extent further

response is necessary, Moses denies all allegations that incorrectly characterize the text of the

referenced document. As to the second sentence, Moses denies that Koppel was subjected to

“discipline” and admits that his request to Koppel to refrain from further involvement in SIPB,




3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 7 of 14




and Koppel’s agreement to that request, were not subject to any formal procedure set forth in the

SIPB constitution.

          34.   Denied.

          35.   The first sentence of paragraph 35 characterizes a document that speaks for itself,

and Moses denies all allegations that that incorrectly characterize the text of the referenced

document. The remainder of paragraph 35 is denied.

          36.   Denied.

          37.   Moses states that the first sentence of paragraph 37 purports to characterize a

document that speaks for itself, and Moses denies all allegations that incorrectly characterize the

text of the document. The second and third sentences are denied. As to the fourth sentence,

Moses admits that the March 2 and March 12 emails do not state any “inculpatory or supporting

facts,” and further states that the sentence characterizes documents that speaks for themselves,

and denies all allegations that incorrectly characterize the text of the document.

          38.   The first sentence of paragraph 38 characterizes a document that speaks for itself,

and Moses denies the allegations in that sentence to the extent they incorrectly characterize the

text of the document. As to the second sentence, Moses admits that the executive board

requested that plaintiff not use any SIPB resources. The third, fourth, fifth, and sixth sentences

are denied.

          39.   The first sentence of paragraph 39 purports to characterize a document that speaks

for itself, and Moses denies the allegations contained in that sentence to the extent they

incorrectly characterize the text of the document; to the extent the first sentence of paragraph 39

alleges facts, they are denied. The second sentence of paragraph 39 purports to characterize a




3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 8 of 14




document that speaks for itself, and Moses denies the allegations in that sentence to the extent

they incorrectly characterize the text of the document.

          40.   Moses states that the first sentence of paragraph 40 purports to characterize a

document that speaks for itself, and Moses denies the allegations contained in that sentence to

the extent they incorrectly characterize the text of the document; to the extent the first sentence

of paragraph 40 alleges facts, they are denied. The second sentence of paragraph 40 is denied.

          41.   Moses states that the first sentence of paragraph 41 purports to characterize a

document that speaks for itself, and Moses denies the allegations contained in that sentence to

the extent they incorrectly characterize the text of the document; to the extent the first sentence

of paragraph 41 alleges facts, they are denied. The second sentence of paragraph 41 is denied.

The third sentence purports to characterize a document that speaks for itself, and Moses denies

the allegations contained in that sentence to the extent they incorrectly characterize the text of

the document. The fourth sentence is denied. Moses lacks knowledge or information sufficient to

form a belief as to the truth or falsity of allegations contained in the fifth sentence of paragraph

41, and therefore denies them. The sixth and seventh sentences of paragraph 41 are denied.

          42.   The first two sentences of paragraph 42 are denied. As to the third sentence,

Moses admits that the issue of complaints had been discussed before within SIPB, but lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the allegation that

the “issue of anonymous complaints by members against other members” had previously been

discussed, and therefore denies the sentence to that extent. The fourth sentence of paragraph 42

is denied.




3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 9 of 14




          43.   Paragraph 43 purports to characterize a document that speaks for itself, and

Moses denies the allegations contained in that sentence to the extent they incorrectly characterize

the text of the document; to the extent paragraph 43 alleges facts, they are denied.

          44.   Paragraph 44 purports to characterize a document that speaks for itself, and

Moses denies the allegations contained therein to the extent they incorrectly characterize the text

of the document; to the extent paragraph 44 alleges facts, they are denied.

          45.   Denied.

          46.   To the extent paragraph 46 alleges facts as opposed to conclusions and

characterizations, such facts are denied.

          47.   Moses admits that he sent the March 2, 2020 email on behalf of the SIPB

executive committee and that he was the chair of SIPB, and otherwise denies the allegations

contained in paragraph 47.

          48.   Moses denies that the March 2 email constitutes “defamation,” admits that other

persons contributed to the drafting of the March 2 email, and otherwise denies the first sentence

of paragraph 48. The second and third sentences of paragraph 48 constitute assertions of

Koppel’s knowledge and intent rather allegations of fact, and therefore no further answer is

required; to the extent the second and third sentences allege facts, they are denied.

          49.   Moses states that paragraph 49 states a legal conclusion to which no response is

required; to the extent further response is required, paragraph 49 is denied.

          50.   Moses lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in the first sentence of paragraph 50, and therefore denies

them. As to the second sentence, Moses admits that all recipients of the March 2 email were

affiliated with SIPB and each of them belonged to an email distribution list comprised only of




3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 10 of 14




persons who had indicated that they may come to the SIPB office on MIT’s campus; Moses

otherwise lacks knowledge or information sufficient to form a belief as to the truth or falsity of

the remaining allegations contained in the second sentence, which he therefore denies.

          51.    Moses lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations contained in the first two sentences of paragraph 51, and therefore

denies them. The third sentence is denied.

          52.    Moses denies that the distribution of the email was “excessive,” states that the

email was sent only to certain members/alumni of a student club, and states that he lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations contained in paragraph 52 and therefore denies them.

          53.    To the extent paragraph 53 alleges facts, Moses states that he lacks knowledge or

information sufficient to form a belief as to their truth or falsity, and therefore denies them.

          54.    Moses denies that the recipients of the March 2 email constitute a “vast

worldwide network of influential persons;” as to the remainder of the allegations contained in

paragraph 54, Moses states that he lacks knowledge or information sufficient to form a belief as

to their truth or falsity, and therefore denies them.

          55.    Denied.

          56.    Denied.

          57-71. Paragraphs 57-71 of the complaint are directed at Koppel’s Count III, “Invasion

of Privacy, Including False Disclosure of Private Facts,” which the Court has dismissed.

Accordingly, no response to these allegations is required. To the extent a response to the factual

allegations contained in paragraphs 57-71 is required, they are denied. To the extent paragraphs

57-71 purport to characterize a document that speaks for itself in terms that incorrectly




3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 11 of 14




characterize the text of the document, they are denied. Notwithstanding the foregoing, Moses

denies the allegation contained in paragraph 61 that the March 2, 2020 email had no “factual

basis,” and admits the allegation contained in paragraph 61 that the March 2, 2020 email

“disclosed no factual basis as to what made anyone ‘uncomfortable.’”

          72.    Denied.

          73.    Denied.

          74.    Denied.

          75.    Denied.

                                             COUNT I

                                            (Defamation)

          76.    Moses repeats and incorporates by reference the foregoing responses to Koppel’s

allegations as if fully set forth herein.

          77.    Denied.

          78.    Denied.

                                             COUNT II

                             (Interference with Advantageous Relations)

          79.    Moses repeats and incorporates by reference the foregoing responses to Koppel’s

allegations as if fully set forth herein.

          80-81. Paragraphs 80-81 relate to Count II of Koppel’s complaint, which has been

dismissed. Accordingly, no response is required. To the extent a response is required, the factual

allegations contained in paragraphs 80-81 are denied.

                                             COUNT III

                  (Invasion of Privacy, Including False Disclosure of Private Facts)




3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 12 of 14




          82.    Moses repeats and incorporates by reference the foregoing responses to Koppel’s

allegations as if fully set forth herein.

          83-84. Paragraphs 83-84 relate to Count III of Koppel’s complaint, which has been

dismissed. Accordingly, no response is required. To the extent a response is required, the factual

allegations contained in paragraphs 83-84 are denied.

                                               COUNT IV

                                            (Civil Conspiracy)

          85.    Moses repeats and incorporates by reference the foregoing responses to Koppel’s

allegations as if fully set forth herein.

          86-89. Paragraphs 86-89 relate to Count IV of Koppel’s complaint, which has been

dismissed. Accordingly, no response is required. To the extent a response is required, the factual

allegations contained in paragraphs 86-89 are denied.

                                     AFFIRMATIVE DEFENSES

          1.     Plaintiff’s complaint fails to state a claim upon which relief may be granted.

          2.     Plaintiff’s complaint is barred by the common interest privilege.

          3.     Plaintiff’s complaint is barred under the privilege to disclose allegedly defamatory

information as reasonably necessary to serve an organization’s legitimate interest in the fitness of

an individual to continue participating in said organization’s activities.

          4.     Plaintiff’s complaint fails because the allegedly defamatory statement is too vague

to support a claim of defamation.

          5.     Plaintiff’s claims fail because the statements of which he complains are not

reasonably capable of defamatory meaning.




3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 13 of 14




          6.    Plaintiff’s claims are barred because they are opinions protected by the First

Amendment and/or are not probably false statements of fact.

          7.    Plaintiff’s claims are barred because the statements of which he complains are

true or substantially true.

          8.    Plaintiff’s claims are barred by the incremental harm doctrine.

          9.    Plaintiff’s claims are barred by the neutral reportage doctrine.

          10.   Plaintiff’s claims are barred because he is a limited purpose public figure, and

Moses did not recklessly.

          11.   Plaintiff’s claims are barred because Moses did not act negligently.

          12.   Plaintiff’s claims fail because the he has not suffered any damages from the

allegedly defamatory statements or his damages are de minimis.

          13.   The statements of which Plaintiff complains are privileged by the United States

Constitution and the Massachusetts Declaration of Rights, as well as by common law.

          14.   The statements of which Plaintiff complains are privileged by the doctrine of fair

comment.

          15.   Plaintiffs’ claims are barred, in whole or in part, because Plaintiff failed to

mitigate his damages.

          16.   Plaintiff’s claims are barred, in whole or in part, based on the doctrines of waiver

and estoppel.

          17.   Plaintiff’s claims are barred, in whole or in part, based on his own comparative

negligence.

          18.   Plaintiff’s damages, if any, were eliminated or mitigated by defendant’s

subsequent statement pursuant to G.L. c. 231 § 93.




3577792
           Case 1:20-cv-11479-LTS Document 26 Filed 11/10/20 Page 14 of 14




          Moses denies that Koppel is entitled to judgment, damages, attorney’s fees, interest,

costs, or any other relief in this action.

          DEFENDANT DEMANDS TRIAL BY JURY ON ALL COUNTS SO TRIABLE



                                                       Respectfully Submitted,

                                                       WILLIAM MOSES,

                                                       By his attorneys,

                                                       /s/ Jeffrey J. Pyle
                                                       Jeffrey J. Pyle (BBO # 647438)
                                                       jpyle@princelobel.com
                                                       Michael J. Lambert (BBO # 704134)
                                                       mlambert@princelobel.com
                                                       PRINCE LOBEL TYE LLP
                                                       One International Place, Suite 3700
                                                       Boston, MA 02110
                                                       T: 617-456-8000
                                                       F: 617-456-8100

Dated: November 10, 2020

                                         Certificate of Service

         I hereby certify that the within document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and by
first-class mail to any non-registered participants.


                                                                  /s/ Jeffrey J. Pyle
                                                                  Jeffrey J. Pyle




3577792
